COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00007-CV


IN RE M.C.                                                               RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 323-97474J-12

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: January 8, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).